Rizzo v Myers (2021 NY Slip Op 05248)





Rizzo v Myers


2021 NY Slip Op 05248


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


876 CA 20-00998

[*1]DAWN K. RIZZO, PLAINTIFF-RESPONDENT,
vDAVID E. MYERS AND DEM SERVICES, INC., DEFENDANTS-APPELLANTS. 


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA (JON F. MINEAR OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (R. ANTHONY RUPP, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered February 18, 2020. The order, inter alia, directed defendants to return certain real property to plaintiff by quitclaim deed. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court